[Cite as Black v. N. Cent. Correctional Inst., 2011-Ohio-3147.]

                                                          Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




ELLIOT BLACK

        Plaintiff

        v.

NORTH CENTRAL CORRECTIONAL INSTITUTION

        Defendant

             Case No. 2009-07539

Judge Alan C. Travis
Magistrate Anderson M. Renick

JUDGMENT ENTRY




        {¶ 1} On May 11, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2009-07539                -2-                    JUDGMENT ENTRY

                                  _____________________________________
                                  ALAN C. TRAVIS
                                  Judge

cc:


Stephanie D. Pestello-Sharf         Elliot Black, #608-107
Assistant Attorney General          North Central Correctional Institution
150 East Gay Street, 18th Floor     P.O. Box 1812
Columbus, Ohio 43215-3130           Marion, Ohio 43302



Elliot Black
90 Chestnut Avenue
Cincinnati, Ohio 45215


AMR/cmd
Filed June 2, 2011
To S.C. reporter June 22, 2011